Title: To George Washington from Charles Thomson, 22 April 1785
From: Thomson, Charles
To: Washington, George

 

Dear Sir,
Philadelphia 22 April 1785

I received yesterday your letter of the 5. And as the subject therein referred to belongs to the department of foreign affairs, I have transmitted it to Mr Jay.
I have no doubt but the Minister who is to negotiate with the court of London will have occasion for the list; but as it would not be safe to trust a paper of such importance to the common conveyance by the post, and as it is proper that you should keep either the original or a copy to prevent a chasm in your files, I have taken the liberty of suggesting to Mr Jay the propriety of sending one of his clerks to take a copy & to bring up either it or the Original leaving the other with you.
The last time I had the pleasure of seeing you I entertained, & I believe expressed a fond hope that measures would speedily be adopted to enable you, without much trouble & without putting you to any expence, to have your files arranged, copied & secured so as to be preserved from danger or accident. I consider them as invaluable documents from which future historians will derive light & knowledge. I consider it as a most fortunate circumstance that through all your dangers and difficulties you have happily preserved them entire. And although the adjournment which took place last Summer and the subsequent removals since the meeting in November have prevented Congress from adopting the measures I wished, yet I trust they will at a convenient time attend to the Subject, and take proper Steps for preserving so valuable a treasure.
I am now busily employed in preparations for the removal of my family to New york. If there be any thing in which I can serve you I hope you will command me. Mrs Thomson joins in respects to Mrs Washington. with the most sincere Esteem I am Dear Sir Your affectionate Friend & humble Servt

Chas Thomson

